Citation Nr: 1548829	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-35 356	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran testified before the undersigned at a Board hearing via video conference from the Detroit, Michigan RO.  The Detroit, Michigan RO certified this case to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Right ear hearing loss is attributable to service.  

2.  Tinnitus is attributable to service.   


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306, 3.385 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, sensorineural hearing loss and tinnitus will be presumed to have been incurred in or aggravated by service if either becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRS reveal that on entrance examination, only whispered voice testing was performed which was 15/15. 

In April 1954, the STRs noted that the Veteran had had hearing loss for about one year.  On audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
-10
N/A
15
LEFT
30
45
15
N/A
25

When converted, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
N/A
20
LEFT
45
55
25
N/A
30

In May 1954, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
-5
N/A
15
LEFT
35
40
20
N/A
25



When converted, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
N/A
20
LEFT
50
50
50
N/A
30

On the separation audiogram in September 1954, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
N/A
0
LEFT
40
40
45
N/A
35

When converted, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
N/A
5
LEFT
55
50
55
N/A
40

The examiner indicated that the Veteran had ear trouble with diminished hearing in the left ear for past 2 years.  

Thus, hearing loss was shown in the left ear, but not the right ear per 38 C.F.R. § 3.385 on separation.  

However, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, there was some degree of hearing loss of the right ear shown on separation.  Further the Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

By January 1962, a private audiogram revealed hearing loss under 38 C.F.R. § 3.385 in both ears.  It was noted that the Veteran previously had had a problem with his ears in 1952.  There was no ringing in the ears.

In March 1969, a VA physician noted that the Veteran had left ear hearing loss, but there was no corresponding audiogram.

In June 1969, the Veteran's wife reported that his hearing was worsening.

A July 1969 VA examination revealed hearing loss in both ears per 38 C.F.R. § 3.385; however, the examiner only diagnosed deafness in the left ear.

In August 1969, service connection for left ear defective hearing was granted.  

An August 1995 VA audiological examination confirmed the continued existence of hearing loss in both ears under VA's regulation.  The examiner stated that the Veteran had moderate to severe high frequency sensorineural hearing loss in the right ear and moderate to severe mixed hearing loss in the left ear.  

Subsequent VA records dated from 1999-2014 show that the Veteran reported hearing loss issues and was treated for hearing loss.  He was also afforded VA examinations.  A June 2011 audiological examination confirmed the continued existence of hearing loss in both ears under VA's regulation as well as tinnitus.  The Veteran self-reported negative ear infections, but frequent eustachian tube dysfunction with flying, left ear worse; negative perforated eardrum or otalgia; negative familial hearing loss; and positive sudden hearing loss with slight and elevation described as a pressure in the ears.  The Veteran reported that the onset of his tinnitus occurred during flights in the military service and was manifested by constant humming-centrally located since.  The examiner opined that right ear hearing loss was not caused by or due to military noise exposure or military service.  Bilateral tinnitus was not at least as likely as not caused by or due to military noise exposure or hearing loss.  The examiner indicated that the Veteran entered the military service with normal hearing bilaterally per whisper voice tests.  When he separated from the military service with clinically no hearing loss for the right ear per puretone thresholds and a mild flat upward s hearing loss for the left ear.  Clinical notes were remarkable for left ear hearing loss treatment during service, but those notes were silent for any complaint of tinnitus.  Audiometric thresholds at this time all showed a flat hearing loss for the left ear and clinically normal hearing for the right ear.  All medical examination and audiology examination reports were silent for complaints of tinnitus.  It was noted that the 1962 evaluation showed normal hearing through 3000 Hertz with a moderate frequency hearing loss at 4000 Hertz in the right ear and a moderate flat slope profound hearing loss for the left ear, but no tinnitus.  The examiner indicated that high frequency hearing loss identified for the right ear in 1962 was post military service related.  The examiner indicated that according to landmarks studies on military noise exposure, noise-induced hearing loss is neither late onset or cumulative.  The examiner felt that the noise exposure from the Veteran's police duties was more likely the cause than the military noise exposure.  Further, the absence of tinnitus throughout all military clinical records including those dated from 1999 to the present, showed that tinnitus was not related to military noise exposure or present hearing loss.  Thus, the rationale of this physical was basically that the Veteran demonstrated neither right ear hearing loss or tinnitus during service or for years thereafter, had a post-service job which included noise exposure, and since medical literature did not support remote noise-induced hearing loss.  

In July 2012, the Veteran was examined by a private physician, Dr. J. Greenberg.  Dr. Greenberg noted that the Veteran had a chronic history of hearing problems for many years and had worn hearing aids for almost 30 years.  The Veteran reported a hearing loss bilaterally with associated tinnitus.  He had had no other otologic surgery.  He denied any other otologic symptoms.  It was noted that the Veteran was in United States Air Force from 1950 to 1954 and did work as an engineer which exposed him to loud military noises.  Audiological testing was performed.  Dr. Greenberg stated that the audiogram revealed a mild sloping to profound sensorineural hearing loss on the right with a severe to profound mixed hearing loss on the left.  Discrimination scores were 70 percent on the right and 84 percent on the left.  Tympanograms were normal.  The diagnoses were sensorineural hearing loss and tinnitus.  This examiner opined that it was more likely than not that the hearing loss and tinnitus were related to his military noise exposure.  

The Veteran was again examined by VA in December 2014.  The examination revealed mild sloping to profound sensorineural hearing loss of the right ear; and moderately severe to  profound mixed hearing loss of the left ear, fairly consistent with previous findings.  The examiner opined that right ear hearing loss was not related to service.  The examiner indicated the following.  The Veteran served in the Air Force from  September 1950 to September 1954.  The Veteran reported that during a 6 months  tour of duty while traveling from Holloman Air Force Base to Sac Peak,  New Mexico, he experienced difficulty equalizing pressure in his ears  when changing altitude.  He attributed the onset of hearing loss and tinnitus to these events.  The STRs  showed that the Veteran entered military service with normal, bilateral, 15/15 hearing  sensitivity for the Whispered And Spoken Voice Tests on the September  1950 Report of Medical Examination for Enlistment.  STRs from April 1953 to May 1954 documented normal hearing for the  right ear and hearing loss for the left ear consistent with probable Eustachian tube dysfunction in the left ear.  The Veteran exited active military service with normal hearing sensitivity in the right ear and a  mild, relatively flat loss of hearing across the frequency range for the  left ear.  There was no evidence of significant changes in hearing  sensitivity for the right ear during active military service.  While the July 2012 letter from Dr. Greenberg opined that hearing loss and tinnitus were related to military noise exposure, there was no indication that the STRs documented above were reviewed or any rationale provided to support the stated opinion.  Based on clinical experience and expertise, review of available records, and examination of Veteran, this examiner concurred with the findings and opinion of the June 2011 VA examiner that concluded that current  right ear hearing loss was acquired post-military service and was less likely than not caused by or the result of an in-service event, injury  or illness.  With regard to tinnitus, it was noted that the Veteran reported a constant, centrally located tinnitus, likened to the sound of humming.  The examiner reported that the onset was during flights to his station in New Mexico during military service.  The Veteran recalled reporting to sick call due to the tinnitus.  However, the examiner noted that the STRs records contradicted the Veteran's report of onset of tinnitus.  In 2011, the Veteran filed a claim and reported positive tinnitus with onset during  military service.  The onset of tinnitus reported by the Veteran was contradictory to all reports reviewed, including objective evidence during  active military service and at the time of his original rating examination.  Based on clinical experience and expertise, review of available  records, and examination of Veteran, this examiner concurred with the prior June 2011 opinion that current tinnitus was less likely than not a result of an in-service event, injury or illness.  

At the outset, the Board observes that the STRs and subsequent medical evidence show that hearing loss per VA standards was not demonstrated in the right ear until July 1969, as supported by contemporaneous lay evidence.  Tinnitus was also first demonstrated many years after separation from service.  The Veteran has asserted that he first experienced right ear hearing loss and tinnitus during service.  The Veteran is competent in this case to report his symptoms of hearing loss and tinnitus, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions, considering that the post-service diagnoses of each occurred many years after he left service.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

There are several medical opinions in this case.  Thus, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Veteran and his representative have challenged the findings of the VA examiner regarding the tinnitus because the Veteran maintains that it began during service and has continued thereafter.  The Board notes that the Veteran has been service-connected for his left ear hearing loss.  He was in fact exposed to loud noises during service.  Although he denied tinnitus on the 1962 audiological evaluations, it is reasonable that his tinnitus was not present at all times.  Due to the subjective nature of tinnitus and in light of the positive opinion of Dr. Greenberg, the Board finds that service connection is warranted when the Veteran is afforded all reasonable doubt.  

Hearing loss is also subjective and was also tested via objective methods.  As noted, some level of hearing loss was demonstrated for the right ear (the ear in question) on the separation examination.  While this level of hearing loss did not meet the criteria for 38 C.F.R. § 3.385, it did show that hearing loss existed.  This fact was not sufficiently addressed by either VA examiner although Hensley requires such consideration.  As such, those opinions are of diminished value.  Although Dr. Greenberg provided limited rationale, the Board finds that service connection is warranted for right ear hearing loss when the Veteran is afforded all reasonable doubt.  



ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


